Citation Nr: 0120053
Decision Date: 08/03/01	Archive Date: 12/03/01

DOCKET NO. 95-28 139               DATE AUG 03, 2001

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUE 

Entitlement to service connection for the cause of the veteran's
death. 

REPRESENTATION 

Appellant represented by: American Ex-Prisoners of War, Inc.

ATTORNEY FOR THE BOARD 

Nancy Rippel, Counsel

INTRODUCTION

The veteran had active duty from November 1943 to November 1945,
and was a prisoner of war (POW) in Germany from September 1944 to
April 1945. The veteran died in October 1994. The appellant is the
veteran's widow.

This matter originally came before the Board of Veterans' Appeals
(Board) on appeal from an April 1995 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Louisville, Kentucky, which denied the appellant's claim for
service connection for the cause of the veteran's death. The
appellant filed a timely appeal, and the case was referred to the
Board for resolution. The appeal was denied by the Board in July
1997. Reconsideration of that decision, by an expanded panel, was
ordered by the Vice Chairman of the Board in February 2001 as
provided by Section 7103(b) of Title 38, United States Code. The
decision rendered by the Board today replaces the July 1997 Board
decision and constitutes the final Board decision in this matter.

FINDINGS OF FACT

1. The VA has fulfilled its duty to assist the appellant by
obtaining and fully developing all relevant evidence necessary for
the equitable disposition of the appeal.

2. The veteran died in October 1994, and the immediate cause of
death was listed as probable myocardial infarction.

3. At the time of the veteran's death, service connection had been
established for residuals of frozen feet, rated at 30 percent;
generalized anxiety disorder, rated at 10

- 2 -

percent; and malaria and variocele, each rated noncompensable; a
combined rating of 40 percent was in effect.

4. The veteran reported that he had experienced localized edema
during his captivity as a prisoner of war.

5. Ischemic heart disease characterized as coronary artery disease
was diagnosed during the veteran's lifetime and shown to a
compensable degree.

6. It is at least as likely as not that the veteran's ischemic
heart disease characterized as coronary artery disease caused the
veteran's death.

CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of
the veteran's death have been met. 38 U.S.C.A. 1110, 1310, 5107;
1112(b) (West 1991 & Supp. 2000); Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 3.102,
3.304(e), 3.309(c), 3.312 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, legislation was passed that
enhances the VA's duties to notify a claimant regarding the
evidence needed to substantiate a claim and to assist a claimant in
the development of a claim. See Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). The change
in the law is applicable to all claims filed on or after the date
of enactment of the VCAA, or filed before the date of enactment of
the VCAA and which are not final

- 3 -

as of that date. VCAA, Pub. L. No. 106-475, 7, subpart (a), 114
Stat. 2096, 2099 (2000).

Where the law or regulations change after a claim has been filed
cir reopened but before the administrative or judicial appeal
process is completed, the version of the law or regulations most
favorable to the appellant applies unless (congress provides
otherwise. Karnas v. Derwinski, 1 Vet. App. 308, 313 (1990). In
this case, the RO has not specifically stated that it developed the
appellant's claim pursuant to the VCAA. However, prior to the
enactment of the VCAA, the RO took action that is consistent with
the notification and assistance provisions of the VCAA. Therefore,
the Board's decision to proceed in adjudicating the appellant's
claim does not prejudice the appellant in the disposition thereof.
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

First, in a rating decision dated April 1995, the RO notified the
appellant of the evidence needed to substantiate her claim. In
addition, in its August 1995 statement of the case, the RO notified
the appellant of the regulations pertinent to the claim at issue
and the reasons for which the claim had been denied, and provided
the appellant opportunities to present argument in support of her
appeal.

Second, during the pendency of this appeal, the RO endeavored to
obtain all medical and other evidence identified as being pertinent
to this claim, and the Board is not aware of any other available,
outstanding evidence that needs to be secured in support of this
appeal. Further, following receipt of the reconsideration order,
the appellant informed the Board that she had no additional
evidence to submit. Her representative has offered argument in
support of her contentions. Thus, the Board will proceed with
appellate review.

The appellant seeks service connection for the cause of the
veteran's death. Her main contention is that during the veteran's
confinement as a POW in Germany he

- 4 -

suffered severe malnutrition which caused or contributed to the
fatal heart disease that resulted in the veteran's death. During
his lifetime, the veteran had established service connection for
residuals of frozen feet, rated at 30 percent; generalized anxiety
disorder, rated as 10 percent disabling; and malaria and variocele,
each rated noncompensable. A combined rating of 40 percent was in
effect.

The death of a veteran will be considered as having been due to a
service-connected disability when the evidence establishes that
such disability was either the principal or a contributory cause of
death. 38 C.F.R. 3.312 (2000). The principal cause of death is one
which, singly or jointly with some other condition, was the
immediate or underlying cause of death or was etiologically related
thereto. 38 C.F.R. 3.312(b). The contributory cause of death is one
that contributed substantially or materially to cause death,
combined to cause death, or aided or lent assistance to the
production of death. 38 C.F.R. 3.312(c).

Service connection may be granted for a disorder that was incurred
in or aggravated during the veteran's active duty service. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (2000). A number of
diseases, including cardiovascular diseases, are presumed to have
been incurred in service if manifested within a year of separation
from service to a degree of 10 percent or more. 38 U.S.C.A. 1101,
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 3.307, 3.3O9 (2000).
In addition, in cases involving former prisoners of war interned or
detained not less than 30 days, service connection is also presumed
for a number of diseases, which include beriberi heart disease,
manifested to a degree of 10 percent or more at any time after
discharge. 38 U.S.C.A. 1112(b); 38 C.F.R. 3.304(e), 3.309(c)
(2000). For purposes of presumptive service connection, the term
beriberi heart disease includes ischemic heart disease in a former
prisoner of war who had experienced localized edema during
captivity. Note to 38 C.F.R. 3.309(c). Generally, service
connection may be granted for any disease diagnosed after
discharge, when the evidence, including that pertinent to service,
establishes that the

- 5 -

disease was incurred in service. 38 C.F.R. 3.303(d). In general,
service connection will be established if the evidence supports the
claim or is in relative equipoise; only if a fair preponderance of
the evidence is against the claim will the claim be denied. Gilbert
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that in Veterans Benefits Administration (VBA)
Circular 21-97-1, "Ischemic Heart Disease in Former Prisoner of
War", issued in mid-1997, evidence that is not required in such
cases include diagnosis or history of beriberi or beriberi heart
disease or a diagnosis of heart disease during captivity.

The veteran's certificate of death shows that he died in October
1094; probable acute myocardial infarction was listed as the
immediate cause of death. A review of his service medical records
reveals a separation physical examination dated in November 1945
showing no pertinent abnormality. The veteran's blood pressure was
128/78. Noted abnormalities included left forearm limitation of
motion resulting from injury during captivity, as well as left
variocele.

Post-service records include a statement from J.M.C., M.D.,
indicating that the veteran was treated by that physician for
hypertension from August 1975 to March 1977. It was noted that the
veteran was in fact hypotensive on one occasion in December 1975
with a reading of 98/60, and that his last reading in March 1977
was 154/90. VA treatment records next show a diagnosis of
hypertension dated in 1982.

In November 1983, the veteran underwent examinations under a VA POW
protocol. The veteran reported, during these examinations, that he
experienced frostbite of the feet during captivity. He also noted
that he experienced malaria at least twice, dysentery, rapid heart
beats, skipped or missed heartbeats, numbness, tingling and pain in
the feet and fingers, cavities, excessive thirst, numbness or
weakness in the arms or legs, nausea, diarrhea, chills, aches or
pains in the muscles and or joints,

6 -

unsteady gait, swelling in the joints, and swelling in the legs
and/or feet, along with psychological or emotional problems. It was
noted that the veteran lost 36 pounds during captivity. A history
of hypertension for 10 to 12 years prior to the examination was
noted, along with intermittent claudication. The veteran reported
that in captivity he was fed black bread, potatoes, water and
occasional millet.

Additional post-service records show that the veteran had received
VA outpatient treatment in the years prior to his death for
multiple conditions, including hypertension, angina and other
cardiac problems, vascular disease: of the lower extremities with
claudication, chronic obstructive pulmonary disease, and seizures.
A progress note dated in October 1988 specifically shows an
assessment of coronary artery disease, stable. Notes made closer to
the date of the veteran's death show that he was followed at VA for
his heart problem until his death. His medications included
nitroglycerin for chest pain.

Records from Highland Regional Medical Center show that the veteran
died on October 3, 1994. He was brought in unresponsive, he was
unable to be resuscitated despite best efforts, and he was
pronounced dead.

Taking all of the evidence into consideration, the Board concludes
that the record contains evidence that is supportive of the
appellant's claim for service connection for cause of the veteran's
death. The Board acknowledges that the cause of the veteran's death
was noted to be probable acute myocardial infarction. However, no
autopsy was performed on the veteran. The evidence of record shows
further, that the veteran had coronary artery disease that had been
present for:years prior to death. Further, the medical evidence of
record demonstrates that the veteran's coronary artery disease was
manifest to a compensable degree during the veteran's lifetime.

7 -

Moreover, the medical evidence of record indicates that the veteran
reported that during captivity, he had substantial weight loss
along with findings of skipped heartbeat, rapid heart beat,
malnourishment, and pain and swelling in the extremities and weight
loss as reported on the 1983 POW protocol examination. Although
there was no specific reporting of 'localized edema' at the time of
separation or repatriation, the veteran's description of a history
of swelling in the legs and fingers reported in 1983 cannot be
discounted and must be accorded significant weight in the present
case.

With application of the legal criteria set forth above, the Board
finds that there is probative evidence of record that the veteran
manifested ischemic heart disease (characterized as coronary artery
disease) during his lifetime. Further, the Board presumes that such
was etiologically related to the veteran's military service and
specifically, to his POW experience. The Board thus concludes, with
the resolution of reasonable doubt in the appellant's favor, that
it is as likely as not that the veteran's ischemic heart disease,
which was causally linked to service, was the disease process that
either was the underlying cause of death or was etiologically
related thereto. Accordingly, the Board concludes that service
connection is in order for the cause of the veteran's death.

- 8 -

ORDER 

Service connection for cause of the veteran's death is granted.

S. L. KENNEDY                 
Member, Board of Veterans' Appeals

R. F. WILLIAMS
Member, Board of Veterans' Appeals

ALAN S. PEEVY 
Member, Board of Veterans' Appeals

- 9 -



